Title: To John Adams from Joshua Sands, 11 February 1825
From: Sands, Joshua
To: Adams, John


				
					Sir
					Brookly  near New York Feby 11th. 1825
				
				Allow me my venerable Friend, from whom I have recd. such marks of favor and friendship, to ongratulate you on the Election of your son John Quincy Adams to the Presidency of the United States—may His administracion under Divine Providence, be a blessed with success to our beloved country, and his own happiness, is the ardent wish and prayers to God of Him who has the Honor to be with the warmest attachment to you and your Family
				
					Josh Sands
				
				
			